Citation Nr: 9912974	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
wound to the right side of the head.

2.  Entitlement to service connection for a back or spinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1956 to March 
1962.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1997 rating decision.  The case 
is being handled by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee RO and was 
transferred to the Jackson, Mississippi RO for rating 
purposes only.

An appeal of a claim for service connection for bilateral 
frostbite of the feet (later clarified as a claim for 
bilaterally Athlete's foot) was perfected.  In a December 
1997 rating decision and prior to certification of the appeal 
to the Board, the claim was granted.  The benefit sought on 
appeal has been granted.  The appellant has not appealed this 
determination.  Therefore, that portion of the appeal is no 
longer before the Board.


FINDINGS OF FACT

1.  Competent evidence attributing a right hand tremor to 
service has not been presented.

2.  Competent evidence attributing residuals of a wound to 
the right side of the head to service has not been presented.

3.  Competent evidence of a current back or spine disability 
has not been presented.

4.  Competent evidence attributing a back or spine disability 
to service has not been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a wound 
to the right side of the head is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a back of spine 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Savage v. Gober, 10 Vet. App. 488 (1997).  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.


Service Connection for Residuals of a Wound to the Right Head

The appellant has contended that his right-handed tremor is a 
residual of a head wound he received in service.  The 
appellant testified before the RO in October 1997.  When he 
was 9-10 years old, he received a .22 caliber gunshot wound 
to the right side of his head.  The injury was located in the 
area of his right temple across from the top of his right 
ear.  While serving in Korea, he received an injury that was 
about a finger-width higher than the previous injury.  He 
believed this happened in the Spring of 1956, although it was 
hard for him to remember.  He was out on the field in Qui 
Sanh Bu and was knocked down.  Whatever the injury was, it 
was powerful enough to knock him off his feet.  He did not 
see anything, hear anything and no one knows what happened.  
He was not aware of the enemy being close.  He went to the 
hospital.  He had a "puff" on his head and the doctor stuck 
a needle in it and drew it out.  Then his head was bandaged 
and he went back to the base.  He wore the bandage for a few 
days and then was told he was doing fine.  He did not have 
any major symptoms after that.  Then in 1989, his right hand 
began to shake.  He went to the VA and was told the shaking 
was caused from his trauma.  This was what the doctor told 
him.

Service medical records were reviewed.  A July 1956 
enlistment examination reported a normal condition of the 
head.  The appellant did not report a head injury or any 
residuals in history.  

In May 1957 treatment records, the appellant reported that he 
had received a shot in the head in 1953 with a .22 caliber 
bullet.  It had entered his head and remained inside his 
cranium.  He complained of headache, sputum and cough.  Sinus 
tenderness was noted.  The writer noted that the appellant 
had been in Korea for 4 weeks.

He was hit by a friend in the left cheek in August 1957 and 
complained of pain in the back of his neck.  There was 
periorbital tenderness.  His eye was normal.  No fracture was 
felt and X-rays were reported as normal.

In September 1957, the appellant reported receipt of a blow 
to the left infraorbital area.  He complained of numbness 
there.  X-rays revealed a depression.  On examination there 
was a slight separation between the fronto-zygomatic suture, 
however in general, the positions of the bones was very 
satisfactory.  Paresthesia due to the trauma was expected to 
cease in 2-6 months.

In an October 1958 examination the appellant did not report a 
head injury or residuals.  On examination his head was 
normal.  

An October 1960 skull X-ray was ordered after the appellant 
was in a fight.  There was no evidence of fracture.  The 
striking finding was the presence of multiple metallic 
fragments scattered throughout the brain on the right side.  
This was the result of an old gunshot wound.  A 1-cm. 
fragment lay almost in the midline between the cerebral 
hemispheres.  The site of the entrance of the bullet could 
not be determined.

In March 1961, he reported a mild headache and a dizzy spell 
the day prior.  He reported a headache in January 1962 that 
was diagnosed as symptomatic of a chest cold.  An X-ray of 
his skull revealed an intact calvarium except for radiopaque 
densities located in the region of the right parietal area.  
There was a suggestion of underlying osseous abnormality with 
some translucency and irregularity underlying this area.  
There was a suggestion of some of the opaque densities lying 
within the substance of the brain.  No other osseous 
abnormalities were noted.  

He was admitted to the hospital in January 1962 for 
observation after a complaint of fainting attacks.  He 
reported the history of being shot in the head at age 13.  
Head examination revealed an irregular 3-inch, slightly 
depressed area along the right anterior parietal aspect of 
the skull.  There was no tenderness.  The remainder of the 
physical examination was completely normal.  The fainting 
spells were attributed to an acute psychogenic respiratory 
reaction, manifested by hyperventilation.

In a February 1962 examination, the appellant denied any head 
or residual head wound problems.  Examination of his head was 
normal.

VA Medical Center records from March 1996 noted a complaint 
of a gradually worsening resting tremor of his right hand.  
He reported a bullet wound to his head in Korea to the right 
side.  On examination a resting tremor in the right hand was 
noted.  There was a slight decrease in strength on the right 
as compared to the left.  There was no cerebellar dysfunction 
and reflexes were normal.  A gradually worsening resting 
tremor of the right upper extremity was assessed.  A computed 
tomography scan of the appellant's skull was performed in 
April 1996.  There were bullet fragments at the falx and near 
the right coronal suture that documented a bullet(s) path 
from the right frontal area to the falx at the frontoparietal 
junction.  There was substantial tissue loss in the right 
frontal lobe concomitant with the event.  The density change 
suggested it was remote.  There were no other lesions.  The 
intermittent tremor was again noted in April 1996 follow-up 
notes.

In an undated VA Medical Center neurology clinic note, the 
appellant reported a right upper extremity resting tremor 
since 1960.  Korean War was noted parenthetically.  It had 
worsened progressively over the past year.  Cranial nerves 
II-XII were intact.  Fundi discs were sharp with some 
evidence of copper wiring bilaterally.  Motor strength was 
5/5 and symmetrical throughout.  Sensory examination was 
normal except for tingling with pinprick in the lower 
extremities bilaterally.  Deep tendon reflexes were 2+ in all 
extremities.  His gait was normal without ataxia.  The 
resting tremor in his right hand disappeared with finger-to-
nose testing and with his hand on his leg.  An essential 
tremor of unknown etiology was diagnosed.  In May 1996 the 
appellant complained that the tremor was worse when his arm 
was pronated or when he was trying to write a lot.  On 
examination, the tremor oscillations were of large amplitude 
and were absent when the arm was resting.  A right upper 
extremity tremor with a kinetogenic component was indicated.  
An October 1996 assessment diagnosed the right upper 
extremity as a position tremor or orthostatic tremor.  July 
1997 VA Medical Center records noted the presence of a right 
essential tremor.  The appellant reported no new neurological 
symptoms.


Wound Number I

Initially, the Board notes that the appellant has not 
contested that he had had a wound to the head prior to 
service and he has not alleged that the preservice wound 
increased in severity during service.  Rather, he clarified 
at the hearing that he sustained a second in service wound.  
The record does establish that inservice medical records 
confirm a preservice wound.  The appellant repeatedly noted 
that the wound happened prior to service.  Since the 
appellant is capable of reporting an injury, he is competent 
to report when that injury happened.  The appellant's own 
statements for treatment purposes clearly and unmistakably 
establishes that the 22 cal. wound preexisted service and the 
presumption of sound condition is rebutted.  The Court has 
clearly established that a veteran's own statements may rebut 
the presumption of sound condition.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).  The appellant has not claimed that the 
preservice wound increased in severity and there is no 
competent evidence that the preservice wound increased in 
severity or was otherwise aggravated during service.


Wound Number II

In March 1996, the VA examiner recorded the appellant's 
statement of a bullet wound in Korea.  The appellant 
reported in testimony that he received an additional head 
wound in service.  The appellant is competent to report a 
head injury in service.  However, a well grounded claim 
requires competent evidence attributing a current disability 
to the inservice injury.  The appellant was punched in the 
cheek twice during service, but no residual injuries were 
attributed by competent examiners to those incidents.  At 
the time of his February 1962 examination, he did not report 
a head injury or any residuals of a head injury and the 
examination was normal.  No competent medical examiner has 
attributed his current hand tremor or any other current 
disability to a head injury in service.  The tremor was 
attributed to unknown etiology.  No competent medical 
examiner has gone further than reporting the appellant's 
history.  The only opinion that attributes a current 
disability to an inservice head injury is that of the 
appellant.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno, 6 Vet. App. at 469-70.  The appellant is 
not competent to provide such a link.

In VA Medical Center records, the appellant reported the 
onset of the right hand tremor since Korean service.  (In 
sworn testimony, he indicated onset of the tremor in 1989).  
A claim may be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) (1998) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  See Savage, 10 Vet. App. at 488.  A lay 
person is competent to note the onset of a hand tremor.  
However the appellant has not indicated that tremor 
symptomatology was continuous since service.  Additionally, 
the Board has noted the conflict in the appellant's 
statements regarding the onset of the tremor.  In fact, his 
sworn testimony contradicts any of his statements as reported 
by a physician that the tremor had its onset in service.  
Lacking evidence of continuity of the noted symptomatology in 
addition to sworn testimony that onset was many years after 
service, the claim for service connection for service 
connection for hand tremor as a residual of an inservice head 
injury is not well grounded under this theory.

The appellant has testified that he currently has a right 
hand tremor that is related to a head injury received in 
service.  He has testified that VA doctors told him so.  It 
has not been shown that he possesses the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded claim requirement of section 5107(a).  Espiritu, 4 
Vet. App. at 494; Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  The appellant's own, unsupported opinions 
do not give rise to a well-grounded claim.  Layno, 6 Vet. 
App. at 470.  Any statement of the appellant as to what a 
doctor told him is insufficient to establish a medical 
diagnosis or link it to service.  The connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence, and therefore, 
could not ground a claim, Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995), Marciniak v. Brown, 10 Vet. App. 198 
(1997).

The appellant testified that his head injury happened while 
on maneuvers in Korea.  His Verification of service DD Form 
214's do not indicate combat service and the appellant has 
denied that this injury was incurred in combat service.  
Therefore the provisions of 38 U.S.C.A. § 1154 (West 1991) do 
not apply.

The appellant has not met the burden of submitting a well 
grounded claim for service connection for residuals of a 
wound to the right side of the head.  When the veteran has 
not met this burden, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. at 69.  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Statement of the Case issued in September 1997.  
Furthermore, in the hearing before the RO, the appellant and 
his representative were advised of the need for medical 
evidence after service.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration).  The appellant was advised during the hearing 
to attempt to obtain the evidence himself or to sign a waiver 
for the RO to obtain it.  He has not done either.  
Furthermore, the appellant gave little indication in 
testimony that he believed any of this evidence was 
obtainable and did not provide the addresses, dates and names 
sufficient for the RO to develop this evidence.  VA's duty is 
just what it states, a duty to assist, not a duty to prove a 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).


Back or Spine Injury

The appellant testified as to his back claim.  He first 
became aware of a back or spine problem in the Fall of 1958 
when he was stationed in Arizona.  He was going to move a 
desk around and he went down.  He was in the hospital for 5-6 
days.  They could not find anything wrong.  A doctor decided 
to perform a spinal tap.  He tried 3-4 times but could not 
find fluid in his back.  Since that time he has had back 
problems.  He recalled no treatment for his back in service 
after that event. 

Service medical records were reviewed.  Evaluations of the 
appellant's spine and other musculoskeletal system were 
normal in examinations conducted in July 1956, October 1958, 
January 1962 and February 1962.  The appellant made no 
reports in service of a back injury or back pain.  A culture 
of his cerebral spinal fluid was reported during a January 
1962 admission when he was evaluated for fainting spells.  
The cause was determined to be psychogenic.  No reference was 
made to a back injury in these records.

VA Medical Center records contain no record of a diagnosis 
pertaining to the appellant's back or spine.

A medical examination or other medical evidence that shows 
that the veteran currently has a claimed disability is a 
fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  The claim for service connection for a back 
or spinal disability is not well grounded.

The Board has considered the appellant's testimony in regard 
to this claim.  The appellant is not competent to render a 
medical diagnosis as to an inservice injury nor is he 
competent to render a diagnosis as to a current disability.  
Layno v. Brown, 6 Vet. App.at 470.  Lacking competent 
evidence of either a current diagnosis or an inservice 
diagnosis, the claim is not well grounded.

The Board is satisfied that the VA has met its obligation 
under 38 U.S.C.A. § 5103(a) to advise this claimant of 
evidence needed to complete his application as to this claim.  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Statement of the Case issued in September 1997and 
during the hearing before the RO in October 1997.  The 
appellant has not met his obligation to provide a well 
grounded claim.


ORDER

Service connection for residuals of a wound to the right side 
of the head is denied.  Service connection for a back or 
spinal disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

